Citation Nr: 0907062	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  03-00 121	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1974.

This case was remanded by the Board of Veterans' Appeals 
(Board) in March 2007 to the Department of Veterans Affairs 
(VA) Regional Office in to the San Juan, the Commonwealth of 
Puerto Rico (RO) for additional development.


FINDINGS OF FACT

1.  The Veteran reported during his October 1972 entrance 
examination that he had occasional low back pain.

2.  There is no medical evidence that the Veteran's pre-
service low back problem underwent a permanent increase in 
severity as a result of military service.

3.  The Veteran is not shown to have manifested complaints or 
findings of a cervical spine disability in service or for 
years thereafter.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2008).

2.  A cervical spine disability was not incurred in or 
aggravated by service nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in March 2003, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  
Another letter with additional information was sent in April 
2006.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
March 2003 letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the April 2006 letter about disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA 
examination reports and treatment records on file, including 
reports of VA examinations conducted in March 2004, April 
2006, and September 2008.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield, supra. and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claims

The Veteran seeks service connection for a lumbar spine 
disability and for a cervical spine disability.  Having 
carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.

Service connection will be granted if it is shown that the 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Moreover, in the case of arthritis, service connection may be 
granted if the disorder is manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.

Pertinent in this matter is the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which 
summarized the effect of 38 U.S.C.A. § 1111 relative to 
claims for service-connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the "pre-existing condition. 38 U.S.C. § 
1153.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. 
§ 3.322.

Conversely, Wagner held that if a pre-existing disorder is 
noted upon entry into service, the Veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, 38 U.S.C.A. § 1153 applies 
and the burden falls on the Veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under 38 U.S.C.A. § 1153 
arises, the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. 
§ 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 
1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

With respect to the issue of service connection for a lumbar 
spine disability, the presumption of sound condition on 
service entrance is rebutted because the Veteran noted on his 
October 1972 medical history report, prior to his entrance 
into service, that he had a history of occasional low back 
pain.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  
The issue thus becomes whether the veteran's pre-existing 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Accordingly, 
"a lasting worsening of the condition" -- that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).

Given the Veteran's contentions, his separation examination 
report is highly probative as to his condition at the time of 
his release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then physical 
condition, as opposed to the subsequent assertions proffered 
in an effort to secure VA compensation benefits.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The Veteran's service treatment records reveal that he 
reported occasional low back pain on his October 1972 
entrance medical history report; his spine was normal on 
medical evaluation in October 1972.  He complained in 
November 1972 of back pain from mopping all day while doing 
KP; possible muscle strain was noted.  He complained of low 
back pain in May and June 1973; x-rays of the low back were 
negative and examination showed minimal muscle spasm.  
Despite complaints of low back pain in May 1974, the Veteran 
had good range of motion with no spasms; the assessment was 
questionable strain.  The Veteran's spine was normal on his 
discharge medical examination report in August 1974.  The 
initial post-service evidence of a lumbar spine disability 
was in VA treatment records for March and April 2002, over 27 
years after service discharge, when the Veteran complained of 
low back pain.  X-rays in May 2002 showed degenerative 
changes of the low back.

With respect to the claim for service connection for a 
cervical spine disability, the Veteran's service treatment 
records do not contain any complaints of findings indicative 
of a cervical spine disability, including on his separation 
medical evaluation report in August 1974.  The Veteran's neck 
was noted to be normal on general medical evaluation in 
September 2001.  The initial notation of a cervical spine 
disability was not until June 2002, when private x-rays 
showed bulging discs and muscle spasms.  

According to an undated letter from M.V., M.D., received by 
VA in February 2004, the Veteran injured his back and neck in 
service and his current lumbar disability and cervical sprain 
should be connected with service.

It was concluded on VA spine evaluation in April 2006, which 
included review of the claims files and examination of the 
Veteran, that the Veteran's current lumbar and cervical spine 
disabilities are not related to service because his lumbar 
condition in service responded well to treatment and was most 
likely a transient problem without residual disability and 
because he was not treated in service for a cervical spine 
condition. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).

Although a December 2006 medical statement from the Chief of 
Spinal Cord Injury and Disorders at a VA Medical Center links 
the Veteran's present cervical and lumbar stenosis to his 
service low back disability, a September 2008 medical report, 
which was described as an Addendum to the December 2006 
opinion, from a panel of two VA physicians that included the 
Chief of Spinal Cord Injury and Disorders concludes that the 
Veteran's current lumbar spine disorder was not caused by any 
incident of military service because the Veteran had a pre-
existing lumbar spine disability that was acute and 
transitory and resolved with military treatment.  The report 
also concluded that the current cervical spine disability was 
not caused by service because there was no cervical 
complaints or treatment during service.  

The above evidence reveals opinions both in favor of the 
Veteran's service connection claims and opinions against the 
claims.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
evidence against the claims, especially the September 2008 
Addendum opinion, to be more probative than the evidence in 
favor of the claims.

The medical evidence in favor of the claims consists of the 
statement from Dr. V, received by VA in February 2004, and 
the December 2006 VA opinion.  However, Dr. V's notation that 
the Veteran had cervical spine pain in service is not 
supported by the Veteran's service treatment records, which 
do not contain any notation of a cervical spine problem.  The 
December 2006 opinion in favor of the claim from a VA Chief 
of Spinal Cord Injury and Disorders was changed to an opinion 
against the claim in September 2008 because this physician 
did not realize in December 2006 that the Veteran reported a 
pre-existing low back condition at induction and that he did 
not have any cervical spine complaints in service.

Consequently, the Board concludes that the Veteran had a pre-
existing lumbar spine condition that resolved with service 
treatment and is unrelated to his current lumbar spine 
condition and that he currently has a cervical spine 
disability that is not causally related to service.  

The Board does not doubt the sincerity of the Veteran's 
belief that he has lumbar and cervical spine disabilities as 
a result of his military service.  As a lay person without 
the appropriate medical training and expertise, however, he 
is not competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for lumbar spine disability and 
cervical spine disability and the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107, Gilbert v. 
Derwinksi, 1 Vet.App. 49 (1990).

	(CONTINUED ON NEXT PAGE)












ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


